Citation Nr: 1200022	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-36 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss, left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran does not have right ear hearing loss, or tinnitus, as the result of disease or injury that occurred during his active military service.  


CONCLUSION OF LAW

Right ear hearing loss, and tinnitus, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has right ear hearing loss, and tinnitus, due to his service.  He has asserted that he was exposed to loud during service, to include exposure to heavy machinery, weapons, and explosions.  See report from R.P.N., Au.D./CCC-A, dated in October 2009.  He has indicated that his hearing loss symptoms began in 1966.  See Veteran's claim (VA Form 21-526), received in July 2006.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, and an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2010). 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2011). 

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiograms in this case must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley  v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service). 

The Veteran's service treatment reports include an entrance examination report which shows that the Veteran did not have right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  In an associated "report of medical history" he denied having a history of ear trouble.  The service treatment reports do not show any relevant complaints, treatment, or diagnoses.  The Veteran's separation examination report, dated in February 1967, shows that his ears and drums were clinically evaluated as normal; audiometric test results did not show that he had right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  In an associated "report of medical history," the Veteran denied a history of hearing loss. 

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2005 and 2009.  This evidence includes a May 205 report from P.L.M., M.D.,  which notes that the Veteran had been treated for "worsening hearing loss bilaterally since discharge from the Military Service."  This physician states, "His discharge Audio was obviously 'dry lab'!!  No one's hearing improved 1,000x after military service."  Hearing amplification was recommended.  An associated audiometric examination report, dated in May 2008, contains only charted results, however, the Board will assume it establishes right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385, and additional development is therefore not required.  See Savage v. Shinseki, 24 Vet. App. 259 (2010).  Similarly, a January 2007 audiometric report from Hometown Hearing contains only charted results, and the Board will assume it establishes right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.   

A VA examination report, dated in May 2007, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran reported current difficulties hearing, with unprotected exposure to hazardous noise during service, as well as during performance of his civilian occupation as an automobile mechanic.  He reported having mild bilateral, periodic tonal tinnitus "of unknown onset and etiology" with one episode per day every two to three weeks, lasting 30 seconds in during.  Audiometric test results establishes right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The diagnosis notes a severe to profound high frequency sensorineural hearing loss bilaterally.  The examiner concluded that the Veteran's hearing was within normal limits upon separation from service, and that this indicates his current hearing loss did not occur while in the military, and that it is less likely than not his hearing is service-connected.  He explained that current research does not support the concept of delayed onset of hearing loss, and that therefore any increased loss of hearing after discharge is more than likely to be due to other factors such as his civilian occupational exposure.  He further stated that there was no evidence in the record regarding tinnitus, therefore, it is less likely than not that his tinnitus is service-connected.

A report from R.P.N., Au.D./CCC-A, dated in October 2009, shows that the audiologist states that he evaluated the Veteran that same month.  The Veteran reported noise exposure during service that included live weapons fire, heavy machinery noise, and blast noise from various types of ordinance, without protection.  He currently had mild to moderately severe right ear hearing loss.  He denied significant recreational noise exposure and any history of trauma or otosurgery.  The audiologist concluded, "[I]t is at least as likely as not that his hearing loss and tinnitus were caused by (or made worse by) his exposure to hazardous noise while serving in the U.S. Army."  
 
The Board has determined that the claim must be denied.  The Veteran was not treated for either of the claimed conditions during service, and he denied a history of hearing loss upon separation from service.  In addition, the earliest medical evidence of right ear hearing loss is dated in 2005; the earliest evidence of tinnitus is dated in 2007.  This is at least 37 years after separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims.   See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the May 2007 VA examination report is considered highly probative evidence which weighs against the claim.  The audiologist indicated that his opinion was based on a review of the Veteran's C-file.  His opinion is accompanied by a sufficient rationale.  This opinion is therefore considered to be highly probative evidence against the claims.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Finally, there is no competent evidence to show that right ear sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

In reaching this decision, the Board has considered the opinion of R.P.N.  However, he asserts that the Veteran's military records show that he had "a mild to moderately severe sensorineural hearing loss in the right ear."  This is not, in fact, shown, to the extent that the Veteran's service treatment repots do not show that he had right hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In addition, there is no indication that his opinion was based on a review of the Veteran's C-file, or any other detailed and reliable medical history, and his opinion is not well-rationalized, as it does not discuss the Veteran's onset of symptoms, or post-service occupational noise exposure.  Accordingly, this evidence is insufficiently probative to warrant a grant of either of the claims.  Prejean; Neives.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that left ear hearing loss, and tinnitus, were caused by service.  Neither of these disorders are first shown prior to 2005, many years after service.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  The Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  Buchanan.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Id.  

In this case, the Veteran has indicated that he has had hearing loss since 1966; he has not specifically indicated when his tinnitus began.  However, he denied having hearing loss upon separation from service, nor was right ear hearing loss shown at that time, and there is no record of relevant treatment dated prior to 2005.  He filed his claim in 2006.  The Board therefore finds that the Veteran's statements regarding the date of onset of his left ear hearing loss are not credible, based on his service treatment records, and the absence of a claim for the disability at issue for many years after service.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).

In this case, the Veteran's service treatment records have been discussed.  His post-service medical records do not show the existence of either right ear hearing loss, or tinnitus, prior to 2005.  In May 2007, a VA examiner determined that his right ear hearing loss, and tinnitus, are not related to his service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b). 


II. VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July and October of 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded a VA examination, and etiological opinions have been obtained.  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Service connection for right ear hearing loss, and tinnitus, is denied.



REMAND

With regard to the claim for left ear hearing loss, claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

A review of the Veteran's entrance examination report, dated in February 1965, shows that it contains audiometric findings that revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
N/A
15
20
30
35

This report is dated prior to July 1966; service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units.  In particular, this means adding 5 decibels at 4000 Hertz.  In this case, when the threshold of "35" at 4,000 Hz is converted to ISO unit, it results in a value of "40."  This is sufficient to meet the criteria for preexisting left ear hearing loss under 38 C.F.R. § 3.385.  Given the foregoing, left ear hearing loss was "noted" upon entrance to service.  Crowe.  Therefore, the presumption of soundness does not attach, and need not be rebutted.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is specific evidence that the increase in disability is due to the natural progress of the disease.  Id.

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   
 
Although VA afforded the Veteran an examination in May 2007, to include an etiological opinion, this opinion did not apply the proper analysis, i.e., it did not discuss whether or not the Veteran's preexisting left ear hearing loss was aggravated by his service.  Furthermore, the Veteran has not yet been advised of the relevant regulations pertaining to claims based on aggravation of preexisting disabilities.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, on remand, the Veteran should be been advised of the relevant regulations pertaining to claims based on aggravation of preexisting disabilities, followed by obtaining an etiological opinion which discusses whether or not the Veteran's preexisting left ear hearing loss was aggravated by his service.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  Expedited handling is requested.)

1.  The Veteran should be advised of the laws and regulations pertaining to claims based on aggravation of preexisting disabilities.  

2.  The Veteran should be scheduled for an audiological examination of his left ear in order to ascertain the nature and etiology of his left ear hearing loss.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

A complete history of acoustic trauma/noise exposure, and perceived hearing loss symptoms in-service, and post-service, should be obtained from the Veteran. 

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's preexisting left ear hearing loss was aggravated by his service.  

b) If the examiner finds that the appellant's left ear hearing loss was aggravated by his service, the examiner should provide an opinion as to the extent of the aggravation and provide a baseline level of severity prior to the aggravation.  

c)  If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor.

d)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

e) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


